Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-6 and 8-10, filed 1/14/21, with respect to the claims have been fully considered and are persuasive. The 103 rejections and objection of the claims has been withdrawn.
Allowable Subject Matter
Claims 1-32 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a circuit comprising: a bypass circuit connected to a terminal of a battery and connected in parallel with a load switch, the bypass circuit configured to selectively direct a bypass current around the load switch; and a controller configured to: 1) in a first mode, control at least one parameter of the bypass current based on at least one reference and 2) in a second mode, control the bypass circuit to disable the bypass current; the prior art fails to disclose the further inclusion of the combination of at least one reference value corresponding to thermal stress of the battery, the at least one reference value being based on a recorded usage history of charging currents and discharging currents of the battery over a period of time.
Regarding Independent Claim 6, the prior art discloses a circuit comprising: a bypass circuit connected to a terminal of a battery and connected in parallel with a load switch, the bypass circuit configured to selectively direct a bypass current around the load switch; and a controller configured to: 1) in a first mode, control at least one parameter of the bypass current based on at least one reference value corresponding to thermal stress of the battery, the at least one reference value being based on a recorded usage history of the battery over a period of time, and 2) in a second mode, control the bypass circuit to disable the bypass current; the prior art fails to disclose the further inclusion of the combination of the controller, in the first mode, determines the thermal stress of the battery based on a thermal stress model of the battery, the model simulating heat generated at the battery over the period of time and providing the at least one reference value.
Regarding Independent Claim 19, the prior art discloses a battery system comprising: a plurality of cells coupled to a first terminal and a second terminal; a load switch coupled to the first terminal; a bypass circuit coupled to the first terminal and in parallel with the load switch, the bypass circuit configured to direct a bypass current around the load switch; and a controller configured to selectively enable the bypass current and control the bypass current based on at least one reference value; the prior art fails to disclose the further inclusion of the combination of at least one reference value corresponding to thermal stress of at least one of the plurality of cells, the at least one reference value being based on a recorded usage history of charging currents and discharging currents of the battery over a period of time.
Regarding Independent Claim 22, the prior art discloses a battery management system comprising: a first bypass circuit configured to be coupled to a terminal of a first battery and in parallel with a first load switch, the first bypass circuit configured to selectively direct a first bypass current around the first load switch; a second bypass circuit configured to be coupled to a terminal of a second battery and in parallel with a second load switch, the second bypass circuit configured to selectively direct a second bypass current around the second load switch; and a controller configured to selectively enable the first and second bypass currents based on a status of at least one of the first & second batteries & control at least one of the first and second bypass currents based on at least one reference value; the prior art fails to disclose the further inclusion of the combination of at least one reference value corresponding to thermal stress of at least one of the first & second batteries, the at least one reference value being based on a recorded usage history of charging currents & discharging currents of the battery over a period of time.
Claims 2-5, 7-18, 20, 21, and 23- 32 are allowed for their dependence upon allowed claims 1, 19, and 22. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/      	Primary Examiner, Art Unit 2859